      Case 4:18-cv-01547 Document 73 Filed on 11/05/19 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

PEOPLE  FOR      THE   ETHICAL
TREATMENT OF ANIMALS, INC.,
           Plaintiff,

v.
                                                                  No. 4:18-CV-01547
MICHAEL K. YOUNG, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF TEXAS
A&M UNIVERSITY,
            Defendant.


                        JOINT NOTICE OF SETTLEMENT AND
                       MOTION FOR ADMINISTRATIVE CLOSURE

To the Honorable United States District Court Judge Lynn Hughes—

      On November 1, 2019, Defendant President Michael K. Young, in his official capacity as

President of Texas A&M University (“TAMU”), filed an advisory notifying the Court that the

Parties have successfully concluded their informal mediation. Dkt. No. 72. The parties now file

this notice of settlement with the Court seeking a 90-day administrative closure of this case.

      The Parties have reached an agreement on all terms, including fees. Before this matter can

be fully and finally dismissed, however, the Parties’ agreement must be reduced into a formal

settlement agreement; all Parties must sign the settlement agreement; and the settlement

agreement must receive the approval of the Office of the Attorney General of Texas. To ensure

sufficient time for these steps, the Parties respectfully request that the Court administratively

close this matter for a period of ninety (90) days so that the Parties can finalize their agreement.

Once all approvals have been obtained and the agreed upon fees have been paid, the Parties will

file a joint notice of dismissal with prejudice.
      Case 4:18-cv-01547 Document 73 Filed on 11/05/19 in TXSD Page 2 of 4



                                           CONCLUSION

      The Parties request that the Court cancel the pre-trial conference scheduled for November

18, 2019, and administratively close this case for a period of ninety (90) days so that the Parties

can finalize their settlement agreement.

       Dated: November 5, 2019.




                                                2
     Case 4:18-cv-01547 Document 73 Filed on 11/05/19 in TXSD Page 3 of 4



                                      Respectfully submitted,

/s/ David Greene (with permission)    KEN PAXTON
DAVID GREENE*                         Attorney General of Texas
ADAM SCHWARTZ
CAMILLE FISCHER                       JEFFREY C. MATEER
Electronic Frontier Foundation        First Assistant Attorney General
815 Eddy Street
San Francisco, CA 94109               DARREN L. MCCARTY
Telephone: (415) 436-9333             Deputy Attorney General for Civil
Facsimile: (415) 436-9333 facsimile   Litigation
davidg@eff.org
                                      SHANNA E. MOLINARE
GABRIEL WALTERS*                      Assistant Attorney General
PETA Foundation                       Chief, Law Enforcement Defense Division
1536 16th Street NW
Washington, DC 20036                  /s/_Eric A. Hudson_____________
Telephone: (202) 483-7382             ERIC A. HUDSON
gabew@petaf.org                       Attorney-in-Charge
                                      MICHAEL R. ABRAMS
CHRISTOPHER W. ROTHFELDER             Assistant Attorneys General
Rothfelder & Falick, L.L.P.           Office of the Attorney General
1201 Louisiana St., Suite 550         P.O. Box 12548, Capitol Station
Houston, TX 77002                     Austin, Texas 78711-2548
Telephone: (713) 220-2288             Telephone: (512) 463-2120
crothfelder@rothfelderfalick.com      Facsimile: (512) 320-0667
                                      eric.hudson@oag.texas.gov
*Admitted pro hac vice                michael.abrams@oag.texas.gov

ATTORNEYS FOR PLAINTIFF               W. REID WITTLIFF
                                      MARIA AMELIA CALAF
                                      Wittliff Cutter, PLLC
                                      1803 West Avenue
                                      Austin, Texas 78701
                                      Telephone: (512)960-4865
                                      Facsimile: (512) 960-4869
                                      reid@wittliffcutter.com
                                      mac@wittliffcutter.com

                                      ATTORNEYS FOR DEFENDANT




                                      3
      Case 4:18-cv-01547 Document 73 Filed on 11/05/19 in TXSD Page 4 of 4




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this the 5th day of November, 2019, a true and correct copy of the
foregoing was filed using the Court’s CM/ECF system, causing electronic service upon all counsel
of record.

                                            /s/Eric A. Hudson__________
                                            ERIC A. HUDSON
                                            Assistant Attorney General




                                                4
